Citation Nr: 9924016	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from November 1963 to 
October 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of RO, 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  


REMAND

The veteran contends that he currently suffers from PTSD as a 
result of his experiences while on active duty in Vietnam.  
He indicated that he was assigned to the 716th military 
police battalion.  He noted that, upon his arrival in 
Vietnam, he was assigned to perform guard duty for supply 
ships on the NHA bay harbor.  He stated that they came under 
constant mortar attack and that, for the first time, he 
realized the danger he was facing in Vietnam.  The veteran 
also indicated that he performed guard duty at the U.S. 
Embassy in Saigon during the period when it was bombed by the 
Viet Cong.  The veteran reported having been at the "My 
Canh" floating restaurant about one hour before it was 
destroyed by explosives set by the Viet Cong; he stated that 
many people were injured and killed.  The veteran complained 
that he continued to have nightmares involving the incidents 
that occurred during service and that he suffered from 
anxiety attacks, depression, outbursts of anger and 
intermittent suicidal ideations.  

Upon reviewing the record, the Board notes that the RO has 
denied the claim based on the absence of a clear diagnosis of 
PTSD.  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register to reflect the holding 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (1999) (to be codified 
at 38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. App 128.

The United States Army and Joint Services Environmental 
Support Group (ESG) (now known as the United States Armed 
Services Center for the Research of Unit Records) confirmed 
attacks against the U.S. Embassy and the My Canh floating 
restaurant.  ESG also confirmed that attacks occurred in the 
documented base camp area location of the 716th Military 
Police Company during the veteran's Vietnam tour.  In the 
September 1997 statement of the case, the RO conceded that 
the veteran was in fact exposed to stressors while in 
Vietnam.  

With regard to the first and third criteria to establish 
service connection for PTSD (a clear diagnosis and a nexus 
between current symptomatology and the in-service stressors) 
the Board finds that further development is necessary. 

A review of the medical evidence of record reveals that there 
are diagnoses of PTSD of record.  The most recent VA 
psychiatric examination, however, indicated that the veteran 
did not meet the DSM criteria for a diagnosis of PTSD.  The 
Board believes that in view of the conflicting diagnoses the 
veteran should be examined by a Board of two psychiatrists. 

In May 1998, prior to the transfer of the claims file to the 
Board, the veteran submitted a statement from Myron Miller, 
M.S.W., indicating that the veteran's symptoms met the 
criteria for PTSD as outlined by DSM-IV.  There is, however, 
no indication in the record to show that this additional 
evidence has been reviewed and considered by the RO.  The 
Board notes that the veteran is entitled to initial 
consideration of these records and other evidence by the 
agency of original jurisdiction, unless waived.  See 38 
C.F.R. §§ 19.31, 19.37, 19.38 (1998).  Moreover, there is no 
evidence that the veteran waived RO consideration of the 
additional evidence.  See 38 C.F.R. § 20.1304(c) (1998).  A 
remand to cure this procedural defect is thus warranted.  

Under the circumstances described above, it will be necessary 
to return this case to the RO to accomplish further 
development.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since service for PTSD.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In particular, the RO should obtain all 
his treatment records from the VA 
outpatient clinic in Rome, New York. 

2.  Then, veteran should undergo a 
special examination by a board of two 
psychiatrists who have not previously 
examined him for the purpose of 
ascertaining whether a current diagnosis 
of PTSD is sustainable under the DSM-IV 
criteria.  The claims folder must be made 
available to and reviewed by the 
examiners, and the examiners should 
report whether the claims folder was 
indeed available and reviewed.  All 
indicated testing should be done in this 
regard.  The examiners should attempt to 
reconcile the veteran's various 
psychiatric diagnoses.  The examiners 
should specifically discuss the medical 
reports which show a diagnosis of PTSD.  
The examiners must specifically include 
or exclude a diagnosis of PTSD.  If PTSD 
is diagnosed, the criteria upon which 
such diagnosis is made, including 
identification of the stressor(s), should 
be indicated.  The examiners must make 
any diagnosis of PTSD based on the 
diagnostic criteria set forth in DSM-IV.  
A complete rationale for any opinion 
expressed must be provided.  The reports 
of the examinations should be associated 
with the veteran's claims folder.

3.  Upon completion of the above, the RO 
should review the evidence, and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any requested 
opinions are not provided, appropriate 
corrective action should be taken.  
38 C.F.R. § 4.2 (1998).

4.  After undertaking any additional 
development deemed warranted, the RO 
should review the issue on appeal, 
considering all evidence of record.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




